DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Election/Restrictions

Claim 1-7 are allowable. The restriction requirement among Group 1, Group 2, Group 3 inventions, as set forth in the Office action mailed on  4/1/2021 has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of office action on 4/1/2021 is  fully withdrawn.  
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter

Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
Referring to the claim 1, the closest prior art of record fails to teach or reasonably suggest that, “A plasma processing apparatus, comprising: a tunable reactive impedance circuit configured to adjust a reactance range between the electrostatic shield and the ground reference between a condition of capacitive reactance and a condition of inductive reactance at a frequency of RF energy supplied to the inductive coupling element; and   wherein the reactance range comprises an inductive reactance sufficient to achieve a parallel resonance condition with the stray capacitance between the electrostatic shield and the ground reference.  Hence, claim 1 and dependent claims 2-7 are allowed.

Referring to the claim 8, the closest prior art of record fails to teach or reasonably suggest that, A plasma processing apparatus, comprising:;  an electrostatic shield located between the inductive coupling element and the dielectric window, the electrostatic shield having a stray capacitance to the inductive coupling element; and a tunable reactive impedance circuit coupled between the inductive coupling element and the electrostatic shield, the tunable reactive impedance circuit configured to  adjust a reactance between the inductive coupling element and the electrostatic shield between a condition of capacitive reactance and a condition of inductive reactance at a frequency of RF energy supplied to the inductive coupling element; wherein the tunable reactive impedance circuit is operable to achieve an inductive reactance at least approximately equal to the capacitive reactance of the stay capacitance.  Hence, claim 8 and depending claims 9-15 are allowed.

Referring to the claim 16, the closest prior art of record fails to teach or reasonably suggest that A plasma processing apparatus, comprising: a plasma chamber configured to be able to hold a plasma; an electrostatic shield grounded via a first tunable reactive impedance circuit, the first tunable reactive impedance circuit configured to have a reactance that can be adjusted in a range from an inductive reactance to a capacitive reactance; and a second tunable reactive impedance circuit coupled between the inductive coupling element and the electrostatic shield, the second tunable reactive impedance circuit configured to have a reactance that can be adjusted in a range from an inductive reactance to a capacitive reactance. Hence, claim 16  and depending claims 17-20 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Claims 1-20 are allowed.

Election requirement dated 4/1/2021 has been reconsidered and withdrawn claims 8 to 20 are rejoined.

Prior art:   US patents US 5968279 US5234529, US9378929, US 10170279, US10269574 teaches inductive coupled and capacitive coupled plasma processing devices. However, they  are silent on  a tunable reactive impedance circuit configured to adjust a reactance range between the electrostatic shield and the ground reference between a condition of capacitive reactance and a condition of inductive reactance at a frequency of RF energy supplied to the inductive coupling element; and   wherein the reactance range comprises an inductive reactance sufficient to achieve a parallel resonance condition with the stray capacitance between the electrostatic shield and the ground reference  and also silent on  the processing chamber being in fluid communication with the plasma chamber; an electrostatic shield located between the inductive coupling element and the dielectric window, the electrostatic shield having a stray capacitance to the inductive coupling element; and a tunable reactive impedance circuit coupled between the inductive coupling element and the electrostatic shield, the tunable reactive impedance circuit configured to Page 3 of 7 Response Dated: June 1, 2021 Response to Election Requirement Dated: April 1, 2021 adjust a reactance between the inductive coupling element and the electrostatic shield between a condition of capacitive reactance and a condition of inductive reactance at a frequency of RF energy supplied to the inductive coupling element; wherein the tunable reactive impedance circuit is operable to achieve an inductive reactance at least approximately equal to the capacitive reactance of the stay capacitance.  

US publications US20190108978, US2019/0062947,   US200400502327 fails to teach the reactance versus capacitive and inductive coupling to achieve a parallel resonance condition and  a tunable reactive impedance circuit coupled between the inductive coupling element and the electrostatic shield, the tunable reactive impedance circuit configured to Page 3 of 7adjust a reactance between the inductive coupling element and the electrostatic shield between a condition of capacitive reactance and a condition of inductive reactance at a frequency of RF energy supplied to the inductive coupling element; wherein the tunable reactive impedance circuit is operable to achieve an inductive reactance at least approximately equal to the capacitive reactance of the stay capacitance

However, US10170279,  US11049692 B2,   US11043393 B2  do not meet the priority date  of the instant application.  

 Hence,  instant application is allowed over prior art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVAS SATHIRAJU whose telephone number is (571)272-4250.  The examiner can normally be reached on 8AM-5.30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY COHEN JOHNSON/Supervisory Patent Examiner, Art Unit 2844                                                                                                                                                                                                       


/SRINIVAS SATHIRAJU/Examiner, Art Unit 2844                                                                                                                                                                                                        9/10/2021